955 A.2d 1012 (2008)
COMMONWEALTH of Pennsylvania, Respondent
v.
Khaddfi EL, Petitioner.
No. 628 EAL 2007.
Supreme Court of Pennsylvania.
August 28, 2008.

ORDER
PER CURIAM.
AND NOW, this 28th day of AUGUST, 2008, the Petition for Allowance of Appeal is hereby GRANTED. The issues, rephrased for clarity, are:
(1) Is a criminal defendant's request to represent himself or herself timely where the defendant makes the request after the denial of a pre-trial *1013 motion and just prior to the commencement of a bench trial?
(2) At a bench trial, where a defendant has indicated his or her readiness to proceed pro se, is it an abuse of discretion to deny the pro se request without conducting a colloquy as required by Pa.R.Crim.P. 121(C)?
The parties are directed to submit the matter on briefs.
Justice TODD did not participate in the consideration or decision in this matter.